OPINION OF THE COURT
Order affirmed, with costs. There being support in the record, this Court may not disturb the affirmed finding of fact that decedent made no material misrepresentation in his application for insurance. It is therefore unnecessary to reach the issue of the trial court’s evidentiary rulings pertaining to the separate question of defendant’s reliance on the alleged misrepresentations.
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa.